DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of group I, claims 2-8 and 11-15, in the reply filed on 19 January 2021 is acknowledged.  Claims 9-10 and 16-21 are withdrawn as being drawn to a non-elected invention.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-8 and 11-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint a plurality of peptide-DNA conjugates are associated with a single antibody or epitope.  The passages at paragraphs 4 and 27 further go on to describe binding of the target analyte to the antibody or epitope displacing a single peptide-DNA conjugate (“where binding of the target analyte to the antibody or epitope displaces the peptide-DNA conjugate”, par. 27 of instant specification).  Figures 2 and 3 illustrate the interaction of the antibody detection scheme for binding of the peptide-DNA conjugate to the antibody or epitope and displacing the conjugate with the target analyte.  Figures 2 and 3 illustrate only a single peptide-DNA conjugate bound to the antibody or epitope.  The description of Figures 2 and 3 at paragraphs 7 and 8 of the specification describe displacement of a single peptide-DNA conjugate from an antibody or epitope.  As such, the specification does not provide sufficient description to reasonably convey to one having ordinary skill at the time the application was filed that applicant had possession of a plurality of peptide-DNA conjugates bound to a single antibody or epitope.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 2-8 and 11-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 7 recites “a plurality of peptide-DNA conjugates bound to an antibody or epitope” and “binding of the target analyte to the antibody or epitope displaces the peptide-DNA conjugate”.  There is insufficient antecedent basis for “the peptide-DNA conjugate” in the claim since the claim recites a plurality of peptide-DNA conjugates.  Furthermore, it is unclear whether there are a plurality of peptide-DNA conjugates bound to the antibody or epitope or a single peptide-DNA conjugate bound to the antibody or epitope.  The claim is interpreted as having a plurality of antibodies or epitopes respectively bound to a plurality of peptide-DNA conjugates, wherein a target anatlye displaces a single peptide-DNA conjugate the antibody or epitope to which it is bound.
Claim 7 further recites “the device is configured for transverse liquid flow between the layers”.  This limitation is unclear for merely stating a function (transvers liquid flow between layers) without providing any indication of how the function is performed.  The recited function does not follow from the structure recited in the claim i.e. the layers themselves, so it is unclear whether the function requires some other structure or is simply the result of operating the device in a certain manner.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further 

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2-6 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Dependent claims must depend from a claim previously set forth.  Claims 2-6 are directly or indirectly dependent from claim 7, which is not set forth previously to claims 2-6, therefore the claim dependency is improper.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 2, 3, 7, 8 and 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Levi et al. (US 2009/0110601) in view of Tablepour et al. (US 2006/0199236) further in view of Wada et al. (US 2005/0170362).
Levi et al. teach a diagnostic device for detecting a target analyte in a sample, the device comprising:
a sample receiving layer (sample receiving layer, par. 177); 
an analyte detection layer (each zone may be a separate layer, par. 176, MIP-conjugate zone, par. 177);
a microfluidic layer (porous carrier, par. 180), and 

wherein the device is configured for transverse liquid flow between the layers (fluid applied to the top of the device and flows vertically through the layers, par. 176), and
wherein the analyte detection layer comprises a plurality of analyte-analog:reporter conjugates bound to molecularly imprinted polymers (MIP) having specificity for a target analyte, wherein binding of the target analyte to the MIP displaces the analyte-analog:reporter conjugate (par. 177).
Levi et al. teach the analyte-analog being a peptide (polypeptide or protein, par. 89, 94 and 177), but fail to teach the reporter being DNA and a peptide-DNA conjugate bound to an antibody.
Tablepour et al. teach a displacement assay (par. 82) having an immobilized receptor (heterogeneous assay with analyte-conjugate dispensed into a vessel having immobilized receptors, par. 54), wherein the receptors are or antibodies or molecular imprinted polymers that exhibit a specific binding affinity for an analyte (par. 45), in order to provide a competitive assay for detection of analyte over an extended dynamic range (par. 7).
Wada et al. teach a displacement assay where an analyte analog (peptide)-charged carrier (DNA) conjugate bound to an antibody having specificity for the target analyte, wherein binding of the target analyte to the antibody displaces the analyte analog-charged carrier conjugate (analyte analog bound to charged carrier molecule, par. 148; analyte analog is a peptide, par. 154; charged carrier is DNA, par. 85-86 and 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute for the MIP receptor in the device of Levi et al., with a specific binding antibody as taught by Tablepour et al.  One having ordinary skill in the art would have been motivated to make such a change as a mere alternative and functionally equivalent detection technique and since the same expected binding to an analyte analog and analyte for a displacement assay would have been obtained.  The use of alternative and functionally equivalent techniques would have been desirable to those of ordinary skill in the art based on the economics and availability of components.
It would have further been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use as the analyte analog:reporter conjugate in the device of Levi et al., a peptide:DNA conjugate as taught by Wada et al., in order to increase detection sensitivity and specificity (Wada, par. 17).
One having ordinary skill in the art would have had a reasonable expectation of success in combining the prior art references of Levi, Tablepour and Wada because the references are similarly drawn to displacement assays for detection of a protein analyte.
With respect to claim 8, Levi et al. teach the target analyte is a protein (par. 29).
Claim 11 recites the microfluidic layer configured for lateral flow of amplification products and nucleic acids across the device.  The recitation of “configured for” requires the microfluidic layer only to be capable of performing lateral flow of amplification products and nucleic acids across the device.  The prior art need not teach a 
With respect to claim 12, Levi et al. teach the sample receiving layer comprising a separation medium (pad separating serum from whole blood used in sample application area, par. 102).
With respect to claims 13 and 14, Levi et al. teach the sample being a serum biological sample (par. 102 and 221).
With respect to claim 15, Levi et al. teach the sample receiving layer (sample application area) is made of paper (par. 101) and therefore is considered a paper-based device.
Claim 2 is drawn to a nucleic acid amplification layer, but other than being a layer, the claim does not recite any particular structural limitations.  As such, the limitation of nucleic acid amplification is considered a functional limitation of the layer.  The prior art must only be capable of performing any claimed functional limitations.  As such, any layer in fluid communication with the diagnostic device is considered capable of performing nucleic acid amplification.  Levi et al. teach a reference zone layer (par. 179), which is interpreted as the claimed nucleic acid amplification layer.
.

Claims 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Levi et al. (US 2009/0110601) in view of Tablepour et al. (US 2006/0199236) further in view of Wada et al. (US 2005/0170362), as applied to claims 3 and 7, and Breaker (US 2009/0305253).
Levi et al. in view of Tablepour et al. further in view of Wada et al. teach a diagnostic device having an output layer (Levi) and DNA labels for analyte analogs in a displacement assay (Wada), but fail to teach the output layer comprising a nucleic acid based sensor reaction panel with a plurality of riboregulator sensors for detection of the nucleic acids.
Breaker et al. teach a device for detection target nucleic acids in a sample comprising an array of riboswitches immobilized to a support, which are a plurality of riboregulators for detection of oligonucleotide targets (par. 80 and 131), in order to provide detection of different components in a single sample (par. 82).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include as the output layer in the device of Levi et al. in view of Tablepour et al. further in view of Wada et al., an array of riboregulator sensors in the form of an array of riboswitches as taught by Breaker et al., in order to provide for rapid screening of different nucleic acids (Breaker, par. 82 and 131).


Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE BROWN whose telephone number is (571)272-2933.  The examiner can normally be reached on M-F 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/MELANIE BROWN/           Primary Examiner, Art Unit 1641